Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
Claims 1-2, 4-7, 9-11, 13-16, 18-19, and 22-23 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed combination of generating, over at least the common field of view, an initial input surface comprising image data and compressing image data of the initial input surface over at least the common field of view to derive the higher fidelity input surface; and compressing image data of the initial input surface over at least the common field of view to derive the one or more lower fidelity input surfaces and selecting part of at least one of the plurality of generated input surfaces based on received view orientation data to provide the output surface for display and based on a lens distortion from a lens or lenses that an output surface will be viewed through to provide the output surface for display.

As per independent claims 10 and 19, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.

The Applicant persuasively argues how the claimed subject matter overcomes the prior art used in the previous rejection in the remarks filed Jan 26, 2021 on the bottom of page 8 to the middle of page 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612